Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non Final Office action based on the 16/166366 application election the response filed 09/22/2020 and 12/29/2020. 112 rejections are added herein and is why the instant action is Non-Final.
Claims 1-22 are pending and have been fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-22 in the reply filed on 09/02/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1(and claims that depend therefrom),  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Also, with respect to the vials in claim 1, applicant claims the upper ends of the vials being directed towards the bottom end of the receptables. How can an upper end be “directed to”? Also- how does one know which end is the upper end of the vial? All of this is unclear from the instant claim. Please clear up in the claim language.
The receptacles in Claim 1 are claimed to be in “regular” arrangement. “Regular” is a relative term and not defined by the claim…regular could mean something different from case to case.  Therefore this term is unclear and needs to be cleared up in the claim language.
This section of Claim 1 is also unclear:
“wherein the bearing member comprises a base plate having a flat supporting surface facing the receptacleSi so that the vials are pushed from the bearing member when the latching structures are released and by movement of the accommodation member relative to the bearing member, and
wherein the latching structures are accessible from the side of the accommodation member for releasing the latching.”
From what is claimed it is not clear that just because the base plate has a flat surface facing the receptacles, how this would ensure that the vials can be pushed from the bearing member.  Claiming the “movement of the accommodation member relative to the bearing member” does not clarify this matter. Does the accomodation member push 
Also, with respect to Claim 1, “side” of the latching member is a relative term. How can one tell which side applicant means by this?  Applicant has not anywhere in the claim clarified what shape the accommodation member is, or how many sides it might have. Please clear up in the claim language.
With respect to Claim 4, the term, “such that” is confusing, how is a height “such that”- it is unclear what applicant means by this. Also, as is the case in Claim 1, it is unclear if vials are being claimed or not. Please clarify in the claim language.
With respect to Claim 5, “without additional frictional coupling” is unclear/confusing.  In Claim 5, applicant claims that two parts are releasably coupled. Any parts that are “connected” will have friction between the two surfaces. Therefore it is not clear what would be considered additional frictional coupling, and what would not be. Please clarify in the claim language.
With respect to Claim 10, it is unclear what applicant means by “if viewed in profile” Profile is relative from point of views, so please describe without of the use of a relative term.
With respect to Claim 18, it is unclear what a sterility barrier is, and also if this claim in fact further limits the parent claims, since applicant is merely claiming a part that is NOT present, and not elements that are actually present in the device to further limit it.  Please clarify in the claim language.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-22, are rejected under 35 U.S.C. 103(a) as being obvious over FITZPATRICK in US 20150114871 in view of WEST in US 2005186121. 
With respect to Claims 1-2, 4, 18, & 20-22, FITZPATRICK et al. teach of a transport structure for accommodating a plurality of vials (12) (cf. [0002]) for pharmaceutical, medical or cosmetic use ( [0056]), formed by an accommodation member (30) and by a bearing member ( Fig. 26 (200)) releasably connected thereto, wherein the accommodation member (30) comprises a plurality of frustro-conical receptacles (32) in a regular arrangement so that the upper ends of the vials are directed towards the bottoms of the receptacles and can be accommodated in the receptacles of the accommodation member while preventing a direct contact between adjacent vials ( [0059]), the bearing member (200) covers the bottoms of the vials (12) when these are accommodated in the accommodation member (Fig. 19), and latching structures are provided for releasably latching the accommodation member with the bearing member, ( [0088 ]) wherein the receptacles are matched such to the height of the vials as to completely accommodate the vials therein ( Fig. 1), wherein the bearing member is formed by a base plate having a flat supporting surface ( [0074] ‘The processing lid 200 includes a base 202, which is formed as a substantially planar wall’ facing the receptacles so that the vials can be freely displaced on the supporting surface of the base plate after releasing the latching and can be pushed from the bearing member 
	More specifically, WEST et al. teach of a system for sealing and storing multiple vessels such as commercially available vial arrays, multi-well plates, and deep well blocks, as typically used in the chemical, pharmaceutical, or biological fields including top and bottom plates, with or without drainage or injection ports, secured to the array or well by a C-shaped clamping member that may be fixed or adjustable, or by top and bottom clamping plates having opposite side height adjustable bracket members with cooperating locking members, or by top and bottom clamping plates having eccentrically cammed grasping arms, all for retaining the plates in a secure, leak-proof fit over the top and bottom of the array, well or block(abstract). More specifically, WEST et al. teach of in Figure 6, showing that the receptacle height is bigger enough to contains the vials therein(Figure 6 & paragraph 0038).  It would have been obvious to one of ordinary skill in the art to make the container completely contain the vials due to the advantage this offers with transport/prevention of spilling (WEST, paragraphs, 0004-0005).
	With respect to Claim 3 & 5-6,17, FITZPARICK et al. teach of free displacement an also of the accommodation member being releaseable(Figure 35).
With respect to Claim 7-11, 14-15, WEST et al. teach of a latching member paragraph 0010 & 0038), and FITZPATRICK Et al. teach of a folding member(paragraph 0076). Also- you could say the latching members looks like mushrooms.

With respect to Claim 16 & 19, FITZPATRICK et al. teach of stacking multiple assembles(paragraph 0005).
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
The prior office action was sent out without the 112 rejections for Claim 1 by mistake. Since Claim 1 is confusing as written is very unclear and confusing, the art rejections are maintained until applicant can clarify matters in the claim language.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797